Citation Nr: 1813064	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  09-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from February 28, 2007 to September 17, 2014, and a rating in excess of 50 percent from September 17, 2014, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.

In August 2015, the Board denied an increased rating for PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In December 2016, the Court vacated the August 2015 Board's decision denying an increased rating for PTSD and remanded the claim to the Board for action consistent with the Court's decision.  

In August 2015, the Board also remanded the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to TDIU.  In January 2018 the Veteran cancelled his request for a Board hearing (regarding the issue of a compensable rating for bilateral hearing loss).

In October 2017, the Veteran waived initial RO review of additionally submitted evidence.  

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Beginning February 28, 2007, the Veteran's PTSD was shown to cause occupational and social impairment with deficiencies in most areas, but total social and occupational impairment has not been shown during the course of the Veteran's appeal.

2.  The Veteran stopped working on December 31, 2013 as his service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Beginning February 28, 2007, the criteria for an initial 70 percent initial rating for PTSD are met.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are met from January 1, 2014.  38 U.S.C. §§ 1155, 5103, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2011.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was granted service connection for PTSD by a June 2007 rating decision and initially rated at 10 percent effective February 28, 2007, the date his service-connection claim was received by VA.  In September 2007, he was granted an increased rating of 30 percent.  In August 2012, the Board remanded the Veteran's claim for further development.  In November 2014, the Veteran was granted a 50 percent rating effective September 17, 2014.  In August 2015, the Board denied the Veteran's claim for an increased rating, which he appealed to the Court.  In December 2016, the Court vacated the August 2015 Board decision and remanded the claim to the Board for action consistent with the Court's decision.

While the evidence also shows that the Veteran has symptoms included in the criteria for ratings lower than 70 percent, in light of the newly received evidence discussed below and the Court's directives, the Board finds that a 70 percent rating is approximated for the Veteran's PTSD throughout the duration of his appeal, beginning February 28, 2007.  However, at no time have the criteria for a 100 percent schedular rating been met. 

In August 2017, the Veteran underwent a private psychological evaluation with Dr. J.E.M.  After reviewing the Veteran's medical records, interviewing the Veteran, and conducting an examination, Dr. Morris reported that the Veteran's medical records show he has a wide range symptoms that occurred daily.  Dr. Morris reported that the Veteran was prescribed medications and also self-medicated with alcohol.  Dr. Morris reported that the Veteran exhibited occasional explosive outbursts, persistent withdrawal, self-isolation, continuous depression, panic attacks, and difficulty with concentration and irritability.   Dr. Morris reported that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in more areas since at least February 2007.

The findings of Dr. Morris regarding the Veteran's PTSD are consistent with the other evidence of record.  Dr. Morris explained the reasoning behind his findings and grounded his conclusions in the medical evidence of record.  The Board is satisfied that the Veteran's psychiatric symptomatology has caused occupational and social impairment with deficiencies in most areas.

However, the medical record does not establish that the Veteran has had total social and total occupational impairment.  

Here, the Veteran's psychiatric symptomatology has clearly caused significant impairment, but it cannot be said that he has experienced total social impairment.  Throughout the course of the appeal, the Veteran has remained married.  He reported that he had a group of friends.  He is to receive treatment, not only for his PTSD, but also treatment for physical complaints.  It is clear that the Veteran is capable of some level of social interaction and therefore it cannot be said that he is totally socially impaired. 

As such, it cannot be concluded that the Veteran's psychiatric disorder resulted in total occupational and social impairment during the course of his appeal.

Accordingly, a 70 percent rating is granted beginning February 28, 2007.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell, 9 Vet. App. 237, 238-9; Floyd, 9 Vet. App. 88, 96.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. 242; see also Shipwash, 8 Vet. App. 218, 227.

The Veteran asserts he is entitled to a TDIU.  He submitted his TDIU application in October 2017.  He reported that he stopped working December 31, 2013, which is consistent with his SSA earnings record.  As discussed above, the Veteran's PTSD has been rated at 70 percent throughout the course of his appeal (since February 28, 2007).  He was granted a 100 percent rating for a heart disability effective August 5, 2016.  As such, from January 1, 2014, the Veteran had a single disability ratable at 60 percent or more, and therefore, he met the schedular rating criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in October 2017, the Veteran reported that he worked through December 2013 as a nurse anesthetist.  He reported that he stopped working due to his service-connected PTSD.

In September 2014, the Veteran was afforded a VA examination for his PTSD.  
The examiner reported that the Veteran's PTSD would cause at least moderately impaired functioning in a work environment requiring frequent interactions with customers, coworkers, or supervisors.  The examiner reported that the Veteran had difficulty establishing and maintaining effective work relationships.

In August 2017, Dr. Morris opined that it was at least as likely as not that the Veteran was not able to secure and follow substantially gainful employment due to his PTSD 

The Board acknowledges that some VA examiners have suggested that the Veteran is capable of a limited range of light work.  Dr. Morris opined that the Veteran would be unable to sustain substantial gainful employment due to his service connected PTSD.  Dr. Morris explained the reasoning behind his opinion.

As such, the Board concludes that the evidence for and against TDIU from January 1, 2014 is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that a TDIU from January 1, 2014 is warranted.  As such, the Veteran's claim is granted.

Although effective August 5, 2016, the Veteran is in receipt of a 100 percent schedular rating for a single service-connected disability, the Court has held that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Bradley, 22 Vet. App. at 293-94.  While the Veteran also has been granted SMC under 38 U.S.C.A. § 1114 (s) the issue of TDIU is addressed for the entire period from when the Veteran stopped working from January 1, 2014 in the event ratings for his service-connected disorders are ever reduced or as the relevant effective dates are adjusted.


ORDER

An initial rating of 70 percent, but no higher, for PTSD beginning February 28, 2007, is granted, subject to the provisions governing the award of monetary benefits.

A TDIU from January 1, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In May 2015, the Veteran asserted that his hearing was worsening.  The last VA examination for his bilateral hearing loss was conducted in February 2012, which is six years old.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  Ask the examiner to conduct the examination utilizing the appropriate Disability Benefits Questionnaire.  

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


